Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 1, 2015                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152693(19)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                             Joan L. Larsen,
                                                                                                         Justices
            Plaintiff-Appellee,
                                                              SC: 152693
  v                                                           COA: 328701
                                                              Grand Traverse CC: 2014-011931-FC
  ANDREA ASHLEY LIMON,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for leave to file
  an application for leave to appeal in excess of the page limit restriction is DENIED, and
  the 95-page application submitted on November 20, 2015, is stricken. Defendant-
  appellant shall have 21 days from the date of this order to submit a new application that is
  limited to no more than 75 pages in length.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 1, 2015